UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6050


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JOEL WAYNE TADLOCK,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00670-TLW-1)


Submitted:    September 29, 2009            Decided:   October 5, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., LAW OFFICE OF RAY COIT YARBOROUGH,
JR., Florence, South Carolina, for Appellant.    Alfred William
Walker Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joel Wayne Tadlock appeals the district court’s denial

of his motion to compel the Government to file a Fed. R. Crim.

P. 35(b) motion for reduction of sentence and his petition for a

writ   of    mandamus.           Tadlock’s       attorney       has     filed        a     brief   in

accordance      with       Anders    v.    California,           386      U.S.       738    (1967),

stating there are no meritorious issues for appeal and conceding

the district court properly denied both the motion to compel and

the petition for a writ of mandamus.                           Although informed of his

right to file a pro se supplemental brief, Tadlock has not done

so.    For the reasons discussed below, we affirm.

              It is well-settled that whether to file a Rule 35(b)

motion is a matter left to the Government’s discretion.                                     Fed. R.

Crim. P. 35(b); United States v. Dixon, 998 F.2d 228, 230 (4th

Cir. 1993).         A court may remedy the Government’s refusal to move

for a reduction of sentence if: (1) the Government has obligated

itself in the plea agreement to move for a reduction; or (2) the

Government’s refusal to move for a reduction was based on an

unconstitutional motive.                 Wade v. United States, 504 U.S. 181,

185-86      (1992).        Here,    Tadlock’s          plea     agreement        unequivocally

establishes         that   the     decision          whether    to     file      a    Rule    35(b)

motion      rested    within       the    sole       discretion        of   the      Government.

Moreover, there is no evidence that the Government’s refusal to

file   a     Rule    35(b)     motion      was        based     on   an     unconstitutional

                                                 2
motive.    Accordingly, we find no error by the district court in

denying Tadlock’s motion to compel.

            We   further    find   the    district     court       did   not   err   in

denying Tadlock’s petition for a writ of mandamus.                        Mandamus is

a drastic remedy to be used only in extraordinary circumstances.

Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976).                       “Courts are

extremely reluctant to grant a writ of mandamus.”                        In re Beard,

811 F.2d 818, 827 (4th Cir. 1987).              Mandamus relief is available

only when the petitioner has a clear and indisputable right to

the relief sought and there are no other adequate means for

obtaining the relief.         Allied Chem. Corp. v. Daiflon, Inc., 449

U.S. 33, 35 (1980); Beard, 811 F.2d at 826.                  The district court

properly concluded the relief Tadlock sought was not available

by way of mandamus.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm the district court’s ruling.                      This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further   review.      If    the   client    requests       that    a    petition    be

filed,    but    counsel    believes     that   such    a    petition       would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on the client.                We dispense with oral

                                         3
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  4